People v Lopez (2015 NY Slip Op 04509)





People v Lopez


2015 NY Slip Op 04509


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
JOSEPH J. MALTESE, JJ.


2014-05806
 (Ind. No. 90/13)

[*1]The People of the State of New York, respondent, 
vNicole Lopez, appellant.


Salvatore C. Adamo, New York, N.Y., for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered May 5, 2014, convicting her of criminal possession of a controlled substance in the first degree and robbery in the third degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that her plea of guilty was not knowing, voluntary, and intelligent is unpreserved for appellate review, since she did not move to withdraw the plea (see People v Lopez, 71 NY2d 662, 665; People v Hammonds, 91 AD3d 791). In any event, the plea was knowingly, voluntarily, and intelligently entered (see People v Perez, 82 AD3d 1451; People v Swindell, 72 AD3d 1340, 1341).
The defendant was not deprived of the effective assistance of counsel (see Strickland v Washington, 466 US 668; People v Baldi, 54 NY2d 137).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80; see also People v Fiorello, 97 AD3d 763; People v Howard, 50 AD3d 823).
DILLON, J.P., LEVENTHAL, CHAMBERS and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court